

116 HR 5473 IH: Enhance Access to Support Essential Behavioral Health Services Act
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5473IN THE HOUSE OF REPRESENTATIVESDecember 18, 2019Mr. Bilirakis (for himself and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act and the SUPPORT for Patients and Communities Act to
			 provide for Medicare and Medicaid mental and behavioral health treatment
			 through telehealth.
	
 1.Short titleThis Act may be cited as the Enhance Access to Support Essential Behavioral Health Services Act or the EASE Behavioral Health Services Act. 2.FindingsCongress finds as follows:
 (1)Nearly 18 percent of adults in the United States reported a mental, behavioral, or emotional disorder in 2015.
 (2)Children are also significantly impacted. According to the Centers for Disease Control and Prevention, 1 in 6 children ages 2 years through 8 years have a diagnosed mental, behavioral, or developmental disorder, indicating that disorders begin in early childhood and affect lifelong health.
 (3)Moreover, 1 in 7 children and adolescents have at least one treatable mental health disorder. (4)There is a critical link between mental health and substance use disorders. According to the Substance Abuse and Mental Health Services Administration, 1 in 4 adults with severe mental illness had a substance use disorder in 2017.
 (5)Moreover, children who have had a major depressive episode are more than twice as likely to use illicit drugs.
 (6)In 2017, approximately 19.7 million people aged 12 years or older had a substance use disorder related to their use of alcohol or illicit drugs in the past year.
 (7)Despite this overwhelming need, access to behavioral health services remains among the most pressing health care challenges in our country.
 (8)An estimated 56 percent of Americans with a mental health disorder did not receive treatment in 2017.
 (9)Similarly, half of children and adolescents did not receive treatment for their mental health disorder in 2016.
 (10)Further complicating access to care, as demand for behavioral health services increases in communities across the United States, the number of psychiatrists available to treat them continues to decline.
 (11)The population of practicing psychiatrists declined by more than 10 percent between the period of 2003 through 2013, while the population of primary care physicians and neurologists grew during the same period.
 (12)Technology has evolved to connect individuals to health care services in new ways, including via telehealth.
 (13)Moreover, studies show that video visits are an effective strategy to provide mental health treatment to children and, in fact, may be preferable in some cases.
 (14)During the 115th Congress, Congress recognized the potential of telehealth to ensure that those in urgent need of substance use disorder treatment receive the care they require.
 (15)As passed and signed into law, sections 2001 and 1009 of the SUPPORT for Patients and Communities Act (Public Law 115–271) expands the use of telehealth services for the treatment of opioid use disorder and other substance use disorders.
 (16)It is widely recognized that there is a close relationship between mental health and substance use disorders.
 3.Medicare treatment of behavioral health services furnished through telehealthSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended— (1)in paragraph (4)(C)—
 (A)in clause (i), by striking and (7) and inserting (7), and (8); and (B)in clause (ii)(X)—
 (i)by striking or telehealth services and inserting , telehealth services; and (ii)by inserting or telehealth services described in paragraph (8) before the period at the end; and
 (2)by adding at the end the following new paragraph:  (8)Treatment of behavioral health services furnished through telehealthThe geographic requirements described in paragraph (4)(C)(i) shall not apply with respect to telehealth services that are behavioral health services furnished on or after July 1, 2020, to eligible telehealth individuals, including initial patient evaluations, follow-up medical management, and other behavioral health services, as determined by the Secretary, at an originating site described in paragraph (4)(C)(ii) (other than an originating site described in subclause (IX) of such paragraph)..
 4.Medicaid mental and behavioral health treatment through telehealthSection 1009 of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended— (1)in subsection (b)—
 (A)in the header, by striking treatment for substance use disorders and inserting treatment for substance use disorders and mental health disorders and behavioral health disorders; (B)in the matter preceding paragraph (1), by striking Not later than 1 year after the date of enactment of this Act, the Secretary and inserting The Secretary;
 (C)in paragraph (1)— (i)by striking treatment for substance use disorders and inserting treatment for substance use disorders and mental health disorders and behavioral health disorders; and
 (ii)by inserting psychotherapy, after counseling,; (D)in paragraph (2), by inserting or mental health disorders and behavioral health disorders after substance use disorders;
 (E)in paragraph (3), by inserting and mental health disorders and behavioral health disorders after substance use disorders; and (F)by adding at the end, below and after paragraph (3), the following flush left text:
					
						The Secretary shall issue the guidance under this subsection not later than 1 year after the date
			 of the enactment of this Act, with respect to the matters described in the
			 previous provisions of this subsection relating to substance use
			 disorders, and not later than 2 years after the date of the enactment of
			 this Act, with respect to the matters described in such previous
			 provisions relating to mental health disorders and behavioral health
			 disorders.;
 (2)in subsection (c)— (A)in the header, by striking treatment for substance use disorders and inserting treatment for substance use disorders and mental health disorders and behavioral health disorders;
 (B)in paragraph (1), by striking treatment for substance use disorders and inserting treatment for substance use disorders and mental health disorders and behavioral health disorders each place it appears; and (C)in paragraph (2)—
 (i)by inserting with respect to substance use disorders, after paragraph (1),; and (ii)by adding at the end the following new sentence: Not later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the evaluation conducted under paragraph (1), with respect to mental health disorders and behavioral health disorders, together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.; and
 (3)in subsection (d)(1)— (A)in the matter preceding subparagraph (A), by inserting and mental health disorders and behavioral health disorders after substance use disorders;
 (B)in subparagraph (A), by inserting , and mental health disorders and behavioral health disorders after opioid use disorder; and (C)in subparagraph (B), by inserting and mental health disorders and behavioral health disorders after substance use disorders.
 5.Effective dateThe amendments made by this Act shall take effect as is included in the enactment of the SUPPORT for Patients and Communities Act.
		